IN THE COURT OF APPEALS OF TENNESSE

                  EASTERN SECTION AT KNOXVILLE              FILED
                                                             January 13, 1998
                                       )
                                                            Cecil Crowson, Jr.
                                       )      KNOX JUVENILE C ourt Clerk
                                                       Appellate
STATE OF TENNESSEE                     )
DEPARTMENT OF HUMAN                    )      NO. 03A01-9705-JV-00184
SERVICES,                              )
JOSHUA A. WILLIAMSON,                  )
                                       )      HON. CAREY E. GARRETT
      Petitioner/Appellee,             )      JUDGE
                                       )
v.                                     )
                                       )
CHRISTINA SANDERS,                     )
                                       )
      Respondent/Appellant             )      AFFIRMED



Jean Brown Dyer, Lenoir City, for Appellant.

John R. Rosson, Jr., Knoxville, for Appellee.


                                  OPINION

                                                     INMAN, Senior Judge

             An Order of Legitimation of the child of Joshua Allen Williamson

and Christina Louise Sanders, born September 13, 1995 in West Germany, was

entered on May 21, 1996.

      By order entered September 24, 1996, pursuant to a petition to modify

the Order of Legitimation, the Juvenile Court held it to be in the best interest of

the child, formerly known as Alexander Baldwin Sanders, “to carry the name

of his father . . . and hereafter to be known as Alexander Baldwin

Williamson.”




      Mother appeals, insisting that the father failed to carry the burden of
proving that changing the surname of the child was in his bet interest. We

affirm, for the reasons following.

      The objection of the mother to the change of the name of her son may be

simply stated. Alexander is in her custody and lives in her home. She has

another son who is illegitimate, and believes that it would not be appropriate

for Alexander to have a different surname from his mother and half-brother.

      The father believes that his son should bear his surname so that the

family name may be carried on. He testified that he has established a bond

with his son, and that it is in the best interest of Alexander that he share his

father’s name. The guardian ad litem recommended the name change as being

in the best interest of Alexander; so did his paternal grandmother.

      Mother argues that T.C.A. § 68-3-305(b)(1) provides that a child’s

surname shall be the surname of the mother when the mother was unmarried at

the time of conception or birth. But a succeeding statute, T.C.A. § 68-3-305(c),

provides that in any case where the paternity of a child is determined by a court

of competent jurisdiction, the name of the father and surname of the child shall

be entered on the birth certificate in accordance with the order of the Court.

      The lack of clarity of the statutory scheme was alleviated by Barabas v.

Rogers, 868 S.W.2d 283 (Tenn. App. 1993), wherein we held:

      “The courts should not change a child’s surname unless the change
      promotes the child’s best interests. Halloran v. Kostka, 778 S.W.2d
454, 456 (Tenn. Ct. App. 1988); see also In re Marriage of
      Schiffman, 169 Cal. Rptr. 918, 921, 620 P.2d 579, 582 (1980); In re
      Cardinal, 611 A.2d at 517; Kristine C. Karnezis, Annotation, Rights
      and Remedies of Parents Inter Se With Respect to the Name of Their
      Children, 92 A.L.R. 3d 66 § 8.5 (Supp. 1992). Among the criteria for
      determining whether changing a child’s surname will be in the
      child’s best interests are: (1) the child’s preference, (2) the change’s
      potential effect on the child’s relationship with each parent, (3) the
      length of time the child has had its present surname, (4) the degree
      of community respect associated with the present and proposed
      surname, and (5) the difficulty, harassment, or embarrassment that
      the child may experience from bearing either its present or its

                                         2
      proposed surname. In re Saxton, 308 N.W.2d 298, 301 (Minn.
      1981); Bobo v. Jewell, 528 N.E.2d at 185; Daves v. Nastros, 105
      Wash.2d 24, 711 P.2d 314, 318 (1985). The parent seeking to
      change the child’s surname has the burden of proving that the change
      will further the child’s best interests. In re Petition of Schidlmeier,
      344 Pa.Super. 562, 496 A.2d 1249, 1253 (1985); In re M.L.P., 621
S.W.2d 430, 431 (Tex. Ct. App. 1981).”

      Our review of the findings of fact made by the trial court is de novo upon

the record of the trial court, accompanied by a presumption of the correctness

of the finding, unless the preponderance of the evidence is otherwise. T.C.A. §

50-6-225(e)(2). Stone v. City of McMinnville, 896 S.W.2d 548, 550 (Tenn.

1995). No finding of the child’s preference can be made in view of his age,

but the remaining criteria reasonably appear satisfied from the proof adduced at

trial. Alexander knows his father, who provides for him; a bond has developed

between them, he has been legitimated and would obviously suffer community

disrespect if he did not bear the surname of his father. We cannot find that the

evidence preponderates against the judgment, which is affirmed at the costs of

the appellant.


                                              __________________________
                                              William H. Inman, Senior Judge

CONCUR:



__________________________
Houston M. Goddard, Judge



__________________________
Herschel P. Franks, Judge




                                        3